2008 INVESTMENT MANAGEMENT AGREEMENT


MACATAWA BANK, AGENT FOR
SMITH & ASSOCIATES FINANCIAL FUND, LLC, AS PRINCIPAL
ACCOUNT # 104000997

        Effective this 1st day of October, 2008, the undersigned, as principal,
(“Principal”) appoints Macatawa Bank, a Michigan banking corporation, at 10753
Macatawa Drive, Holland, Michigan 49424, as investment agent (“Agent”), to act
in accordance with the provisions of this Investment Management Agreement
(“Agreement”).

        1.        Account. Agent may, as directed by Principal, open an account
in the name of Principal (the “Agent Account”) and hold such cash, securities or
other assets as delivered to Agent by Principal, and accepted by Agent for
investment. Securities held in the Agent Account may be held in Agent’s name,
electronic book entry form, or in the name of Agent’s nominee. Agent may also
deposit any of Principal’s foreign securities in the custody of any foreign or
domestic subagent Agent chooses, and Principal understands that its fees will be
charged to Principal. Agent will not be liable for any act or omission or for
the solvency of any such subagent.

        2.        Appointment of Investment Manager. Principal hereby appoints
and engages Agent, and Agent hereby accepts the appointment and engagement, as
an investment adviser and investment manager with respect to the cash,
securities or other assets (collectively, the “Property”) held in the Agent
Account and any other accounts of Principal maintained in the custody of a third
party listed on the attached Exhibit A (“Noncustodial Accounts” and together
with the Agent Account, the “Accounts”). Principal shall, upon request, execute
and deliver to Agent letters of authority, in the form of the attached Exhibit
B, evidencing Agent’s powers and authority with respect to the Noncustodial
Accounts. Principal consents to the disclosure of this Agreement to any party
with whom Agent may transact business on behalf of Principal.

        3.        Investment of the Property. Agent shall invest, reinvest,
sell, exchange or otherwise dispose of the Property in its discretion and
without prior notice to Principal, or instruction from Principal, subject only
to such written limitations as Principal shall impose. Principal and Agent may
agree in writing as to the specific type of investments and investment
objectives to be pursued by the Agent with respect to the Property. If such
investment guidelines are prepared, Agent agrees to manage the Property in
accordance with the then current investment guidelines. If Principal instructs
Agent to make specific investing or to follow specific investment guidelines
other than the recommendations by Agent, then Agent shall be relieved from
responsibility for prudence, suitability and diversification of investments made
pursuant to such investment instructions. Agent shall also receive income and
principal related to the Property and shall reinvest such income and principal.
Unless directed in writing to the contrary, Agent may sell any fractional shares
resulting from stock dividends or otherwise. Agent shall use the same standard
of care in the custody of the Property held in the Accounts as in the case of
other assets held by Agent in a fiduciary capacity.

--------------------------------------------------------------------------------



        4.        Transaction Procedures.

              (a)        Agent shall have the discretion as to the selection of
security brokers, real estate brokers, security dealers, insurance agents,
financial institutions, security issuers and the like, for the execution of
transactions on behalf of Principal. In the event that Principal directs Agent
to use a particular broker or dealer, Agent may not have the ability to
negotiate commissions and may not be able to obtain volume discounts or best
execution. In addition, under those circumstances, a disparity may exist between
the commissions charged to clients who direct Agent to use a particular broker
or dealer and other clients who do not direct Agent to use a particular broker
or dealer.

              (b)        Securities transactions for Principal may be aggregated
with securities transactions for other clients of Agent in order to obtain a
better execution. Agent may cause Principal and other clients to pay a brokerage
commission which is higher than commissions generally available in recognition
of the value of services provided to Agent by a particular broker or dealer.
Services obtained in connection with other securities transactions for Principal
may also benefit other clients of Agent.

        5.        Withdrawal and Distribution of Property. Principal reserves
the absolute right to withdraw at will such portions of the Property or any
income accrued thereon as they may from time to time elect and to add to the
Property such additional assets as may be acceptable to Agent. No withdrawal or
distribution shall be allowed, however, until all incurred expenses and fees of
Agent are fully paid.

        6.        Cash Management. Unless otherwise directed by Principal, Agent
may invest available cash in short-term investments and accounts, including
accounts that are offered by Principal. If an Account is for a trust described
in sections 401(a) and 501(a) of the Internal Revenue Code, Agent may also
invest such cash in Agent’s discretion and where applicable through the medium
of any common, collective, or commingled trust fund maintained by Agent and its
affiliate. During the time that any portion of an Account participates in any
such fund, its declaration of trust shall constitute a part of this Agreement.

        7.        Proxies. Agent may vote proxies or forward to its investment
agent for voting any securities held in the Accounts, unless Agent has otherwise
received specific instructions from Principal. Agent shall have no
responsibility to execute any proxy, nor will it vote any stock, issued by a
bank, registered bank holding company, or savings and loan association.

        8.        ERISA Accounts. If Principal is subject to the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”):

              (a)        Agent acknowledges that it is a “fiduciary” of
Principal, as that term is defined in Section 3(21)(A) of ERISA. The fiduciary
responsibilities of Agent and any officer, shareholder, employee, or agent of
Agent will be limited to his, her, or its duties in managing the Accounts, and
Agent will not be responsible for any other duties with respect to Principal,
including evaluation of the initial or continued propriety of Principal’s
retention of Agent under Section 404(a)(1) of ERISA; and

2

--------------------------------------------------------------------------------



              (b)        Principal will notify Agent, in writing, of (i) any
termination, substantial contraction, merger or consolidation of Principal; (ii)
any amendment to the organizing documents of Principal or any related instrument
that materially affects the activities of Agent contemplated hereunder or the
authority of any named fiduciary or Agent to authorize Principal investments or
retention of investment advisors; and (iii) any alteration in the identity of
any named fiduciary, including itself, who has the authority to approve
Principal investments.

        9.        Principal Representations. Principal represents and warrants
to Agent that:

              (a)        The terms and conditions of this Agreement are
authorized by, and do not violate, the provisions of the instruments governing
Principal, if any, or any other agreement or obligation by which Principal is
bound, whether arising by contract, operation of law or otherwise; and

              (b)        This Agreement has been duly authorized and is binding
upon Principal in accordance with its terms and conditions. Principal shall
deliver to Agent such evidence of this authorization as Agent may reasonably
request from time to time.

        10.        Duties of Agent. Agent shall perform the following duties on
behalf of Principal:

              (a)        Execute all necessary documents and take all required
actions to perform its investment functions under this Agreement, including
surrendering certificates, executing powers and documents, and delivering
securities.

              (b)        With respect to the Agent Account, furnish to Principal
an inventory of the assets held on behalf of the Principal held in the Agent
Account and a statement of cash receipts and disbursements at least annually.
The accounting shall be binding upon the Principal unless an objection is sent
to the Agent within sixty (60) days after receipt. With respect to Noncustodial
Accounts, Agent shall direct the relevant third-party custodian to furnish such
inventory of assets and a statement of cash receipts and disbursements to
Principal.

        11.        Fees and Expenses. For its services under this Agreement,
Agent shall be paid a fee in accordance with the Fee Schedule attached hereto as
Exhibit C with respect to the Property held in each Account. The Fee Schedule
may be changed by Agent upon thirty (30) days prior written notice to Principal.
Principal is also responsible for all expenses incurred by Agent in performing
the services hereunder, including, without limitation, payment of all brokerage
fees and other fees incurred in the administration of the Accounts. Agent is
authorized to pay expenses from any Account and to reimburse itself for any
expense reasonably incurred in the administration of the Accounts. Agent is
authorized to redeem or sell the Property held in the Accounts to provide funds
for the payment of its fees or payment or reimbursement of expenses.

        12.        Valuation. In computing the market value of the Property in
the Accounts, each security listed on any national securities exchange shall be
valued at the last quoted sale price on the Valuation Date on the principal
exchange on which such security is traded. Any other Property held in the
Accounts shall be valued on the Valuation Date by Agent to best reflect its fair
market value in the opinion of Agent, which may be the original or adjusted cost
of such Property, as determined by Agent, in its sole discretion, if no other
method may be readily employed. Agent shall not be obligated to obtain an
appraisal of any Property. Any appraisal of Property shall be conducted at
Principal’s sole expense.

3

--------------------------------------------------------------------------------



        13.        Liabilities.

              (a)        Principal agrees to reimburse Agent for and hold Agent
harmless from all liability, loss and expense (including, without limitation,
reasonable attorney fees) arising from claims against Principal in connection
with this Agreement, including, without limitation, claims for taxes and other
governmental charges, and claims asserted by reason of any act or failure to
act, except for such act or failure to act that constitutes gross negligence or
willful misconduct by Principal. Principal may also retain legal counsel
whenever in their judgment it is necessary or advisable to do so in connection
with the discharge of their duties, and the fees and expenses of such counsel
will be paid from the Accounts. Agent agrees that Principal will have a
continuing lien on and security interest in any and all Property held in the
Accounts as security for any loans or borrowings from Principal made by Agent or
for Principal’s account or for any cash advances Agent makes for any purpose as
a consequence of any instructions received under this agreement.

              (b)        The duties, responsibilities and obligations of this
Agreement are limited to those expressly provided in this Agreement or imposed
by law. Agent shall not be liable for the accuracy of any information furnished
by Principal or any other person not a party to this Agreement. Agent and its
directors, officers, employees and agents shall not be liable for any act or
omission by Principal, its agents, or any person not a party to this Agreement,
or any act or omission of Agent at the direction of Principal or its agents,
including, without limitation, the use or withdrawal of funds from the Accounts
for any purpose. Agent shall not be liable for any loss or diminution of the
Property, except to the extent that such loss of diminution results from an act
or omission of Agent which is judicially determined to be a breach of its duties
under this Agreement or under applicable law or regulation. Principal
understands that there can be no assurance of the success or profitability of
particular investments or investment strategies. Principal acknowledges that
Agent has not made any express or implied representation, warranty, promise or
guaranty of the rate of return that may be earned with respect to the Property.

              (c)        It is understood and agreed between the parties that
Agent is not qualified to render any legal or accounting services or to prepare
any accounting or legal documents for the implementation of Principal’s
investment plan. Principal acknowledges that its, his or her personal attorney
and/or personal accountant shall be solely responsible for rendering or
preparing all legal advice, legal opinions, legal determinations, legal
documents, tax returns, accounting statements, and documents. Principal is
solely responsible for the cost of such legal or accounting services.

        14.        Instructions from Principal. No directions, instructions or
notices to be given by Principal to Agent shall be effective until received by
Agent in writing; provided however, Agent may, in its sole discretion, act upon
telephonic instructions or communications received other than in writing
believed by Agent to be genuine. Agent shall be entitled to presume the validity
and due authority of any approval, instructions, notice, authorization or
communication by or on behalf of Principal.

4

--------------------------------------------------------------------------------



        14a.        Instructions: Partnership and Fiduciary Accounts. If the
Accounts are partnership accounts or fiduciary accounts and there is more than
one fiduciary, instructions must be conveyed by all of the partners or
fiduciaries unless Principal checks one of the following:

_____        Any one partner or fiduciary


  _____        A majority of the partners or fiduciaries


        15.        Termination. This Agreement may be terminated by either party
by giving thirty (30) days prior written notice to the other party. If the
effective date of the termination of this Agreement is other than at the end of
a billing period, Agent shall be entitled to receive the fee provided for in
Section 11 of this Agreement prorated for the portion of the period elapsed
prior to termination. The provisions of Sections 9, 11, 12, 15, 17, 18, 19 and
20 of this Agreement shall survive the termination or other expiration of this
Agreement.

        16.        Exclusivity. Nothing in this Agreement shall prevent Agent
from rendering services to any person other than Principal. Principal
understands that Agent and it directors, officers, employees and agents may from
time to time recommend, hold, buy, sell or trade securities or other investments
for their own respective accounts or the accounts of others. These investments
may be the same or different from those investments recommended, held, bought,
sold or traded by or on behalf of Principal.

        17.        Non Public Information. In the event that Agent or its
directors, officers, employees or agents should obtain so called “inside
information” with respect to an issuer of securities, Agent shall have no
obligation to use such information for the benefit of Principal which would
violate any federal or state securities laws or regulations. Principal agrees to
keep, and to cause its agents to keep, any of Agent’s recommendations and advice
confidential. Principal shall use its best efforts to prevent its agents from
personally trading securities based upon information furnished to Principal by
Agent.

        18.        Enforceability of Agreement. This Agreement, including any
attached schedules, as it may be amended in writing by the parties, constitutes
the entire Agreement between Principal and Agent. This Agreement shall be
governed according to the laws of Michigan. The parties agree that any action or
proceeding arising out of this Agreement or the services of Agent pursuant to
this Agreement shall be commenced, if at all, in the circuit court for the
County of Ottawa and State of Michigan or in the federal district court for the
Western District of Michigan. The parties agree and consent to such courts
exercising personal jurisdiction over each of them with respect to any such
action or proceeding.

        19.        Taxpayer Identification: Corporations and Tax-Exempt Trusts
and Organizations. If the Accounts are corporate accounts or accounts maintained
by an organization or trust exempt from tax under Section 501(a) of the Internal
Revenue Code, Principal represents that its Taxpayer Identification Number is
____________________________________.

5

--------------------------------------------------------------------------------



        20.        Taxpayer Identification: Other Accounts. If the Accounts are
account maintained by an individual, partnership, trust, or other organization
not described in the preceding paragraph, Principal certifies, under the
penalties of perjury, that its Taxpayer Identification Number is 33-3226268 and
that it is not subject to backup withholding either because it has not been
notified by the Internal Revenue Service that it is subject to backup
withholding as a result of a failure to report all interest or dividends, or the
IRS has notified Principal that it is no longer subject to backup withholding.
If the Accounts are individual accounts, Principal represents that it is a
citizen of The United States.

        21.        Confirmation Notice. With respect to the Agent Account,
Principal has the option of receiving a copy of a confirmation statement for
securities transactions within five (5) business days from the transaction date
or if a broker/dealer is utilized, within five (5) business days from the
receipt by Agent of the broker/dealer confirmation at no additional cost to
Principal or the Agent Accounts. Principal has acknowledged this option, and has
decided not to exercise it. Principal may receive confirmation statements from
transactions related to Property held in Noncustodial Accounts from a
third-party custodian.

Address all correspondence to Principal to:

Smith & Associates Financial Fund, LLC
106 East 8th Street
Holland, Michigan 49423
Attn: Benj. A. Smith, III
Phone #: 616-396-0119

        22.        Other Services. During the term of this Agreement, Agent
agrees to provide to Principal such accounting and client administrative
services as Principal may reasonably request, including, without limitation: (a)
providing to the members of Principal (i) monthly account reconciliations, and
(ii) quarterly valuation and performance information, and financial statements;
(b) assisting with the preparation of the annual audit of Principal; and (c)
assisting Principal with (i) quarterly mailings and letters, (ii) deposits from
members of Principal and distributions to members of Principal, (iii) assisting
with the investment of new members of Principal and marketing efforts related
thereto, (iv) billing members of Principal, (v) maintaining a list of the
current members of Principal, and (vi) facilitating the annual meeting of
Principal; provided, however, that Agent shall not be required to provide or pay
for any legal services related to any of the foregoing services in this Section
22.

        23.        Agreement Supersedes and Replaces Other Agreements. This
Agreement supersedes and replaces all other agreements between the parties
relating to the subject matter of this Agreement.

[SIGNATURE PAGE FOLLOWS]

6

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first listed above.

PRINCIPAL

SMITH & ASSOCIATES FINANCIAL FUND, LLC


By: /s/ Benj. A. Smith, III
      ——————————————
      Benj. A. Smith, III
      Its: Managing Member



AGENT:

MACATAWA BANK


By: /s/ Jon W. Swets
      ——————————————
      Jon W. Swets
      Its: Chief Financial Officer


--------------------------------------------------------------------------------




EXHIBIT A


NONCUSTODIAL ACCOUNTS

None.

A-1

--------------------------------------------------------------------------------




EXHIBIT B


LETTER OF AUTHORITY

(Date)

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



  Re: Authority of Macatawa Bank
With Respect to ________________________________
Account No. ___________________________________


Gentlemen:

        This shall confirm the appointment of Macatawa Bank, a Michigan banking
corporation (“Agent”), as investment adviser and investment manager for the
above-noted account (the “Account”). Agent has discretionary authority as agent
and attorney-in-fact on behalf of the Account to execute and deliver any order
for the purchase, sale, exchange or conversion, or other transaction for
securities or other investments with any registered representative of any
brokerage firm or other financial institution authorized to purchase or sell
securities on the New York Stock Exchange, American Stock Exchange, Midwest
Stock Exchange or any other stock exchange or market, including the
over-the-counter market, and to act in private transactions, as the Agent deems
to be in the best interests of the Account.

Very truly yours,

B-1

--------------------------------------------------------------------------------




EXHIBIT C


FEE SCHEDULE

In consideration for its services under this Agreement, Agent shall be
compensated based on the aggregate fair market value of the Accounts as
determined in accordance with Section 12 of this Agreement. The following fees
are payable with respect to each Account:

0.25% per annum on the Account balances to be calculated and billed quarterly.

The aggregate fair market value of assets in all of the Accounts may be combined
when fees are calculated. Agent may modify the above fee schedule 30 days
following written notice to Principal. If Principal invests in mutual funds,
Principal may be liable for multiple advisory fees i.e., fees and expenses of
the mutual fund as disclosed in the fund’s prospectus, in addition to the
advisory fees of the Agent for managing the assets invested in mutual funds
pursuant to this Exhibit C. Principal shall be responsible for all expenses
related to the Accounts, including, without limitation, commissions and fees of
brokers, dealers, agents or issuers, pursuant to Section 9 of this Agreement.
All such expenses are not the responsibility of the Agent and are not included
in fees provided above.

Fees shall be computed and billed quarterly, based upon the calendar year (the
end of each quarter in such calendar year, a “Valuation Date”), in advance. The
fee due will be paid seven (7) days after receipt of the Agent’s invoice, unless
an objection has been received from the Principal. Compensation for advice with
respect to matters not directly involving the management of the Accounts is not
included in the fees provided above and shall be billed separately at a rate of
Three Hundred Dollars ($300) per hour payable within ten (10) days of receipt of
Agent’s invoice.

C-1